PER CURIAM.
The defendant appeals a judgment and sentence which were entered upon a jury verdict finding him guilty of buying, receiving and concealing stolen goods. See Fla.Stat., § 811.16, F.S.A. He has presented two points.
The first point urges that the evidence is insufficient to support his conviction because the allegedly stolen property was not sufficiently identified. A review of the record convinces us that appellant’s view of the evidence is not substantiated. See Guarino v. State, Fla.1953, 67 So.2d 650.
Appellant’s second point urges error upon the theory that the prosecuting attorney made a remark which could have been interpreted as a comment upon defendant’s failure to testify. See Fla.Stat., § 918.09, F.S.A. The remark does not lend itself to the connotation given by the appellant under any reasonable view of the circumstances. Therefore, reversal is denied under the second point upon authority of Hand v. State, Fla.App.1966, 188 So.2d 364, 367.
Affirmed.